Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 17 August 1775
From: Baldwin, Loammi
To: Washington, George



May it Please your Excellency
Chelsea [Mass.] Augst 17. 1775 5 oClock

The Men of wars men I mentioned in my letter of Last Night have come to Noddles Island again and are now throwing up a Small Brest work almost against the Ferry ways[.] Shoul be glad to anoy them if Possable But have not the Materials.
Inclosd are the Observations. I am your Excellencys most obediant Humbe Servnt

Loammi Baldwin Leut. Coln.


I must Inform your Excellency I am Very unwell Scercly able to Set up.

